Citation Nr: 0615392	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION


The appellant had active duty for training in the U.S. Marine 
Corps Reserve from January 15, 1976 to June 4, 1976.  He also 
had periods of active duty for training until his discharge 
in 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, FL.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The appellant's left and right knee injuries during his 
active duty for training were acute and transitory and 
resolved without residual disability. 


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by the appellant's active duty for training.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement 
the provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a November 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, the duty to obtain records, and conduct 
examinations or obtain opinions.  The claimant was 
specifically advised of the type of evidence which would 
establish the claim and the claimant was afforded additional 
time to submit such evidence.  In the November 2002 letter, 
the RO specifically asked the appellant to identify any 
additional evidence or information he wanted the VA to 
obtain.  Thus, the claimant has been provided notice of what 
VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   


In addition, the claimant was provided with a statement of 
the case in February 2004, a supplemental statement of the 
case in November 2004 and another letter in January 2005 
which listed the evidence considered and described the type 
of evidence needed to substantiate his claim.  In response to 
the January 2005 letter the appellant responded that he had 
no additional evidence to submit and his representative 
advanced argument on his behalf in February 2005 and May 
2006.  VCAA notification predated adjudication of this claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) and the 
claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to include the duty to obtain 
records, and order examinations or opinions.  The claimant 
was specifically advised of the type of evidence that would 
establish the claim.  The claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The appellant's service medical records and 
personnel records have been obtained as have VA treatment 
records.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  Based on the evidence of record the 
Board finds that a VA examination is not necessary and there 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim which include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  As noted above, the appellant was 
sent VCAA notification in November 2002.  This note predated 
the initial unfavorable decision.  Although the 4th and 5th 
elements were not addressed at that time, the Board herein is 
not granting service connection; thus, that matter is moot 
with no prejudicial error. 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Law and Analysis 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.304.  This includes injuries or diseases incurred 
during active duty for training (ADT), or injuries suffered 
during inactive duty training (IDT).  See 38 U.S.C.A. §§  
101(24), 106.

Further, VA regulation provides that, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the appellant is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the appellant is seeking service connection for 
a bilateral knee disorder which he claims is the result of 
knee injuries during his active duty for training in the 
Reserve.  For the reasons set forth below the Board finds 
that the preponderance of the evidence is against the 
appellant's clam.

The service medical records reflect that on March 11, 1976, 
while in recruit training the appellant was seen for 
complaints of left knee pain.  He reported there was no 
trauma to the area.  No edema or discoloration was noted and 
he had full range of knee motion.  The assessment was 
strain/bursitis.  He was to return if not improved.  It is 
not indicated that he returned with continued complaints, but 
rather on March 20, 1976 he was again seen with left knee 
pain.  He then reported hitting his knee on a log at the 
confidence course.  There was no discoloration, no edema and 
full range of motion.  The assessment was muscle strain.  
There were no further complaints referable to the knees 
during his period of active duty for training and when 
examined in April 1976 his lower extremities were described 
as normal on clinical examination.  An update physical was 
performed on May 25, 1976, at which time there were no 
complaints referable to the knees and he was found qualified 
for the Reserve.  Yearly examinations for periods of active 
duty for training in 1977, 1978, and 1979 were negative for 
any knee complaints and the appellant was found qualified for 
training.   On a September 1978 examination the appellant 
reported a number of conditions including a torn left knee 
ligament from a football injury when he was 14 years old and 
a torn right knee ligament when he hit his right knee at the 
obstacle course during training.  The actual record, noted 
above, shows it was his left knee.  On examination he was 
described as essentially healthy with no significant 
residuals.  No current knee disorder was described and his 
lower extremities were reported to be normal on clinical 
examination.  This evidence weighs strongly against the 
appellant's claim.  While it shows he did have left knee 
complaints in March 1976 it further shows that those 
complaints were acute and transitory and resolved by April 
1976 with no knee complaints on subsequent examinations from 
1976 to 1979. 

On October 17, 1980 the appellant was found qualified for a 
two day period of active duty for training.  On October 19, 
1980 he was seen following a right knee injury. He reported 
stepping into a hole while on a movement.  There was no 
swelling or crepitus on movement and he had pain below the 
patella upon leg straightening.  The impression was possible 
torn right knee ligament and he was referred for an 
orthopedic consultation which was performed later in October 
1980. There was a small amount of effusion and pain with 
movement, but good range of motion and tenderness without 
lateral instability.  X-ray examination was reported to be 
unremarkable and the primary assessment was medial collateral 
ligament strain.  In November 1980 it was considered that his 
knee injury was resolving.  On followup in mid December 1980 
it was reported he had been improving all the time.  On 
objective examination there was full range of motion, no 
effusion, and good lateral stability with some residual 
medial ligament tenderness.  The assessment was no 
significant disease. 

In January 1981 it was reported he was recovering from his 
right knee injury.  He had range of motion without pain and 
weight bearing was back to normal. He was able to carry out 
full duty.  On an annual examination in June 1981 there were 
no complaints or findings referable to the knees and his 
lower extremities were reported to be normal on clinical 
examination.  In July 1981 he was examined and found 
qualified for 14 days of active duty for training.  In 
November 1981 it was noted his record was closed as he was to 
be discharged.  The Board finds that these contemporaneous 
service medical records show that his right knee injury in 
October 1980 was acute and transitory and resolved without 
residual pathology. The evidence reflects that his right knee 
improved following the October 1980 injury and that 
subsequent examinations reflected normal findings.  This 
evidence weighs against the appellant's claim that he has a 
current knee disability as the result of injuries during his 
active duty for training.   

The appellant was not again seen with complaints referable to 
his knees until 1997, many years following service.  VA 
treatment records covering a period from 1997 to 2002 have 
been received.  In August 1997, the appellant reported having 
right knee pain for one and a half to two weeks and that it 
occurred while playing sports.  He also had a left knee 
abrasion which was sustained in the same game.  There was no 
reference to any knee complaints or injury during service.  
X-ray disclosed a suggestion of a prior knee injury to the 
right femoral medial condyle with no displacement or 
fracture.  On examination in October 1997 his August injury 
was noted and he was considered to have patellofemoral 
syndrome.  In February 1998 he was considered to have left 
trochateric bursitis.  Again there was no reference to 
service.  In June 1998 the appellant complained of knee pain 
after playing softball.  There was no reference to problems 
from service.  

In June 2001 he was seen by the VA with right knee pain.  He 
reported a knee injury two months earlier while playing 
softball.  There was no reference to any knee complaints from 
service.  He described a similar twisting knee injury three 
years earlier and that he had recovered following treatment 
with no recurrent problems until now.  X rays of the right 
knee were reported to be normal.  The appellant requested an 
MRI and was told there were no clinical indications for one.  
In July 2001 it was again noted he had complete recovery from 
his injury in 1998 and he had a recurrent injury in May 2001.  
On examination he had full range of motion and no pain.  In 
November 2001 the appellant again complained of right knee 
pain.  He reported that his original injury occurred in 1998 
and he again injured his knee seven months earlier.  There 
was no reference to service and the assessment was chronic 
knee pain.  In April 2002 he reported playing soft ball the 
night before and related that he had hit an inside the park 
home run which showed how fast he could run.  He said he 
played on five different teams.  An MRI in May 2002 revealed 
a small joint effusion with no evidence of a meniscal or 
ligament tear.  It was noted he had a knee injury two to 
three years earlier.  Again there was no reference to any 
complaints or problems from service.  

The Board finds that this extensive post service medical 
evidence weighs strongly against the appellant's claim for 
service connection.   The evidence reflects no problems for 
many years following service and then knee injuries in 1997, 
1998 and 2001 with subsequent complaints and without any 
reference to problems from service.  Indeed, the appellant 
consistently reported having current knee problems related to 
sports injuries that had occurred many years after service.  
The Board finds this evidence to be particularly persuasive 
as his history was given while seeking treatment for knee 
complaints and he would have been expected to report problems 
from service if he was actually experiencing chronic problems 
from that time.  The evidence strongly supports a finding 
that his injuries in service were acute and transitory and 
that his current problems are related to his more recent 
sports injuries.

In support of his claim the appellant submitted a July 2003 
statement from A. D. R. an X-ray technician. He noted the 
appellant's history and took an X-ray.  He considered that it 
was more likely than not that the injury he has in his right 
knee could have been caused by his accident at boot camp.  
After looking at the X ray he thought there was a bone spur 
behind the knee cap that could have been caused by the 
injury.  The Board does not consider his opinion to be 
persuasive.  The technician apparently relied on the 
appellant's reported history without reviewing his service 
medical records or post service VA treatment reports which 
show that his knee complaints in service resolved and that he 
had subsequent knee injuries in 1997/98 and 2001.  The 
opinion that his right knee disorder could have been caused 
by his injury in service is speculative.  Indeed, it was his 
left knee that was hurt in boot camp in 1976 and his right 
knee in 1980 during a maneuver and both were shown to have 
resolved.  The opinion lacks credibility because it is 
speculative and only speaks to the possibility of an 
etiological link to service.  See Bloom v. West, 12 Vet.App. 
185,187 (1999) (finding doctor's use of word "could" 
without supporting clinical data or other rationale rendered 
doctor's opinion too speculative to provide the degree of 
certainty required for medical nexus evidence); Obert v. 
Brown, 5 Vet.App. 30,31 (1993) (noting that the physician's 
statement that the veteran "may" have been showing 
symptoms, also implied that he "may not have" been showing 
symptoms, was too speculative without obtaining further 
medical evidence to support or repudiate the speculative 
medical statement); see also Vargus-Gonzalez v. West, 12 
Vet.App. 321,328 (1999)(finding that the Board may assess the 
credibility and weight given to the evidence). 

While the Board has also considered the appellant's 
assertions relating his bilateral knee disorder to his active 
duty for training, he is not a medical professional and there 
is no competent medical evidence supporting a nexus between 
the left knee injury in March 1976 which was shown to have 
resolved by April 1976 and the right knee injury in October 
1980 which was shown to have resolved by December 1980 and 
his current knee complaints first shown in 1997, 
approximately 16 years after service and then again after 
injuries in 1998 and 2001.  A chronic or continuing knee 
disorder from service is not demonstrated and his current 
knee complaints are not shown to be related to his active 
duty for training.  As the weight of the evidence is against 
his claim, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  The preponderance is against the appellant's 
claim, and it must be denied.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


